Citation Nr: 1509383	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date, prior to August 1, 2007, for the grant of service connection for the Veteran's low back disability with radiculopathy.

2.  Whether the appeal of a July 2011 rating decision as to the issue of entitlement to increased evaluations for low back disability with radiculopathy in the left lower extrmeity has been withdrawn and, if so, whether it may be reinstated.

3.  Entitlement to an evaluation in excess of 20 percent for the Veteran's service connected radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several decisions by multiple Department of Veterans Affairs (VA) Regional Offices (ROs).

As will be discussed below, this a very procedurally complicated case.  In August 2007, the Veteran filed a claim for a back condition, as he had numerous times previously, and for which he was previously last finally denied, in January 1992.  While the Veteran's August 2007 claim was denied many times, it never left appellate status until service connection was finally granted for a back condition, effective the date of his claim in August 2007, in a July 2011 rating decision.  In September 2011, the Veteran expressed disagreement with the evaluation assigned, and in a separate document, requested an earlier effective date for the grant.  A June 2012 RO decision increased the Veteran's evaluation for his back, and denied service connection for a TDIU claim.  In June 2012, a Statement of the Case was issued as to the increased rating claims and the effective date claims, and those appeals were perfected in July 2012.  In a statement received from the Veteran's then representative, later in July 2012, he requested to retain the claims for earlier effective date, and withdraw the increased rating claims. 

In October 2012, the Veteran's then representative sent another letter to the RO, requesting that the Veteran's increased rating claims be reinstated.  At that time, the RO told the Veteran and his representative that this document was no longer timely as to the July 2011 decision, but that it was timely as to a June 2012 rating decision that increased the disability rating assigned for radiculopathy in the left lower extremity.  In December 2013, the Veteran was issued a Statement of the Case as to his increased rating claim, based on the June 2012 decision, and for a TDIU.  In July 2014, the Veteran was issued a Supplemental Statement of the Case (SSOC) as to the issue of entitlement to an earlier effective date for the grant of service connection for the Veteran's back disabilities, based on the July 2011 RO decision.  Finally, in April 2014, the Veteran was issued an SOC as to the question of reinstatement of his earlier appeal.  The Veteran has sent numerous subsequent correspondence, which the Board will liberally construe as perfecting the outstanding SOCs, and therefore, the issues in appellate status are as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A new claim of entitlement to an increased evaluation for the back has been raised but not yet adjudicated, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue(s) of increased rating claims for the Veteran's radiculopathy, and a TIDU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 1, 2007, the Veteran filed to reopen a previously denied claim of entitlement to service connection for a back disability and the RO eventually granted entitlement to service connection for this back disability, effective August 1, 2007, by a July 2011 rating decision.
 
2.  In September 2011, the Veteran filed a notice of disagreement with the initial rating assigned for his back disability. 

4.  A statement of the case was issued in June 2012, and a substantive appeal was received in July 2012. 

7.  In July 2012, a letter was received from the Veteran's then representative that withdrew the Veteran's appeal.
 
8. In October 2012, the Veteran's then representative requested that the Veteran's appeal as to the issues of increased initial ratings for the Veteran's back disabilities be reinstated.

9.  Neither the Veteran nor his representative submitted a timely request to reinstate the withdrawn appeal, and he cannot revoke his withdrawal of the appeal.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to August 1, 2007, for service connection for the Veteran's back disabilities, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

2.  The criteria for reinstatement of the Veteran's withdrawn appeal for increased disability ratings for his service-connected back disability with radiculopathy have not been met.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 , 20.302, 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in October and December 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Further, in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for back disabilities have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been adequately notified of the knowledge and evidence required for this case through the multiple letters the RO has sent him.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  All medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, as to the issues finally being decided on appeal, effective dates, and reinstatement of an appeal, the issue of a medical opinion is moot; as such a medical opinion is not relevant to these legal issues.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an earlier effective date for the grant of service connection for the Veteran's low back disability.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110 . Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) ; see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The U.S. Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date." Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Reviewing the evidence of record shows that the Veteran was first denied service connection for a back disability in May 1988.  He appealed, and the claim was denied in an October 1989 Board decision.  The Veteran subsequently filed new claims, which were denied in rating decisions dated February 1990 and January 1992, based on the determinations that new and material evidence had not been submitted.  The Veteran did not submit a notice of disagreement with any of these rating decisions, and new and material evidence was not submitted within one year of each of these rating decisions.  As such, each became final.

The VA received a statement from the Veteran on August 1, 2007 seeking to reopen his claim of service connection for a back condition, and in the July 2011 rating decision the RO granted service connection effective the date of the reopened claim, August 1, 2007.

The Board finds that August 1, 2007 is the earliest possible effective date for which the Veteran can receive the grant of service connection for a back disorder.  As noted above, the law is clear that, for grants of reopened claims, an effective date earlier than the reopened claim's application date cannot be granted.

Although the Veteran has indicated he believes he should have been service connected for a back disability since his discharge from service, the Veteran has not alleged CUE in any of his prior rating decisions.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). 

Although the Veteran did file multiple claims over the years seeking to reopen his claim of service connection for a back disability, the rating decisions denying the reopening of the claim each became final, as discussed above. 

Thus, because the Veteran did not timely appeal the earlier decisions denying his claim for service connection and his claims to reopen, and filed the petition to reopen which was subsequently granted on August 1, 2007, this is the earliest possible effective date he can receive for the eventual grant of service connection for a back disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than August 1, 2007, for the grant of service connection for a back disability.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3. Accordingly, the claim is denied.

Whether the appeal of the July 2011 rating decision as to entitlement to increased evaluations for low back disability with radiculopathy in the left lower extrmeity has been withdrawn and, if so, whether it may be reinstated.

The VA received Veteran's most recent application for entitlement to service connection for a back disability in August 2007.  The Veteran was granted service connection for back disabilities in a July 2011 rating decision, effective August 2007.  In September 2011, the Veteran expressed disagreement with the evaluation assigned for his back disabilities.  In June 2012, a Statement of the Case was issued as to the increased rating claims and the effective date claims, and those appeals were perfected in July 2012.  In a statement received from the Veteran's then representative, later in July 2012, he requested to retain the claims for earlier effective date, and withdraw the increased rating claims.  In October 2012, the Veteran's then representative sent another letter to the RO, requesting that the Veteran's increased rating claims be reinstated, essentially attempting to withdrawal the earlier withdrawal of those claims.

In considering the question of abandonment of a claim, the Board must take into consideration "the non-adversarial setting of the [VA] claims adjudication process," in which VA is required to construe liberally all submissions by a claimant.  Isenbart v. Brown, 7 Vet. App. 537, 541 (1995); see EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 20.202 (arguments in VA Form 1-9 (Substantive Appeal to Board) will be construed "in a liberal manner for purposes of determining whether they raise issues on appeal").  Pursuant to 38 C.F.R. § 20.204 , an appeal to the Board may be withdrawn as to any or all issues involved in the appeal.  Except for appeals withdrawn at a VA hearing, all withdrawals "must be in writing[, and they] must include the name of the veteran[,] ... the applicable [VA] file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b) ; Kalman v. Principi, 18 Vet. App. 522, 524-25 (citing 38 C.F.R. § 20.204 and stating that submission by an appellant must be read in context to determine whether a submission constitutes a withdrawal of an appeal).  When an appeal is withdrawn, the Board is under no obligation to further adjudicate the appeal.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").

Furthermore, withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F. R. § 20.204(c).

In this case, the decision on appeal was issued in July 2011.  While the Veteran initially had perfected an appeal on that issue, the correspondence from the Veteran's then representative, as noted above, clearly indicated that the increased rating claims were being withdrawn.  While the Veteran's representative attempted to reinstate the appeal, he did not do so until October 2012, outside of the one year period from the date of the rating decision and outside of the 60-days from the date of the Statement of the Case.  Under 38 C.F.R. § 20.204(c), the withdrawal of the appeal does not preclude filing of a new NOD and/or Substantive Appeal, however, it must occur within the applicable time periods following the rating decision at issue.  October 2012 is outside that period, and therefore not valid, and as a result the Veteran's July 2012 withdrawal must stand.  As such, there is no timely valid notice of disagreement with the July 2011 decision granting service connection for back disabilities, as to the rating percentage granted, and this claim must therefore be dismissed.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).


ORDER

Entitlement to an earlier effective date, prior to August 1, 2007, for the grant of service connection for the Veteran's low back disability, is denied.

Reinstatement of the appeal of a July 2011 rating decision as to the issue of entitlement to increased evaluations for low back disability with radiculopathy in the left lower extrmeity is denied.



REMAND

As to the Veteran's claims of entitlement to increased rating for radiculopathy from a June 2012 decision, the Board finds that further development is warranted.  The Veteran's October 2012 statement is taken as a valid notice of disagreement with the June 2012 RO decision, which claim was eventually perfected.  The Veteran last had a VA examination for this claim in February 2012.  As the Veteran was last seen for evaluation for this disability in February 2012, and as the Veteran's October 2012 statement, as well as subsequent statements, appears to indicate that the Veteran feels this disability has increased in severity, the Board is of the opinion that the Veteran should be provided with an opportunity for a further VA examination that better assesses the current severity of the Veteran's service connected disability.

As to the Veteran's claim of entitlement to a total disability rating based on individual unemployability, as evidence gained from the Veteran's request VA examination is relevant to the question of whether the Veteran is employable, the Board finds this claim to be inextricably intertwined with the Veteran's increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). As such, the Board finds that this issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should undertake all necessary development to obtain and associate with the record all outstanding pertinent medical records from VA facilities and from any other source(s) or facility(ies) identified by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should be noted in the Veteran's claims file, and he and his representative so notified.  The Veteran is also free to submit any pertinent medical or other records in his possession, and the RO should afford him the opportunity to do so before arranging for him to undergo a medical examination. 

2. Following the receipt of all evidence received pursuant to the above-requested development, the RO should arrange for the Veteran to undergo a comprehensive VA examination to determine the current severity of his radiculopathy.  All indicated testing in this regard should be accomplished including neurological testing, and all findings should be reported in detail.  The examiner should also be asked to offer an opinion, if possible, as to what impact, if any, the Veteran's service connected radiculopathy might have on the Veteran's employability.  The complete claims folder, including a copy of this REMAND, must be furnished to, and be reviewed by, the examiner. All examination findings, along with the complete rationale for each opinion expressed and conclusion reached (to include, as appropriate, citation to specific evidence of record), should be set forth in a typewritten report. 

3. To help avoid future remand, the RO must ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet.App. 268 (1998). 

4. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate these claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last supplemental statement of the case on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

5. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


